Case 3:18-cv-00017-NKM-JCH Document 419 Filed 08/02/21 Page 1 of 10 Pageid#: 6716




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                   Charlottesville Division

                                                    :
   BRENNAN M. GILMORE,
                                                    :    Case No. 3:18-cv-00017
                           Plaintiff,               :
                                                    :
   v.                                               :
                                                    :
   ALEXANDER E. JONES, et al.,                      :
                           Defendants               :
                                                    :
                                                    :
   In re subpoena to Verizon for the mobile         :
   phone records of journalist Jessica Bidgood      :
                                                    :

        MEMORANDUM IN SUPPORT OF OBJECTIONS AND MOTION TO QUASH
           SUBPOENA TO VERIZON FOR THE MOBILE PHONE RECORDS
                     OF JOURNALIST JESSICA BIDGOOD

         The subpoena that is the subject of this motion should be quashed for two independent

  reasons. First, it should be quashed because it clearly is overbroad. It seeks to compel disclosure of

  an entire year’s worth of Jessica Bidgood’s telephone records, the vast majority of which are wholly

  irrelevant to this proceeding and the disclosure of which would constitute a severe invasion of her

  privacy. Second, it should be quashed because Bidgood is a journalist—she was working for The

  New York Times during the time period covered by the subpoena—and her phone records are likely

  to reveal contacts with sources on any number of news reports and their related investigations. Those

  records are thus protected by the First Amendment and Virginia’s journalist’s privilege. Defendant

  James Hoft has not even tried and ultimately will fail to overcome that privilege.

                                              Background

         On May 20, 2021, Defendant James Hoft served a subpoena on Verizon that

  indiscriminately seeks “[a]ll phone records, documents, and/or logs, text message documents,
Case 3:18-cv-00017-NKM-JCH Document 419 Filed 08/02/21 Page 2 of 10 Pageid#: 6717




  phone contacts, phone photos, phone media, phone video, SUBSCRIBER INFORMATION, and

  CALL DETAILS for the period of March 1, 2017 through March 1, 2018” for a telephone

  number associated with Bidgood, who is currently a reporter for The Boston Globe and, during

  the timeframe in the subpoena, was a reporter for The New York Times. ECF Doc. 404-1. The

  subpoena did not mention Bidgood by name, however, and it did not otherwise alert Verizon that

  Bidgood is a journalist and that her telephone records are therefore privileged. Id. Instead, the

  subpoena affirmatively misrepresented that “[n]o legitimately privileged materials are sought.”

  Id.

          Hoft did not notify Bidgood of the subpoena. For reasons that remain unclear, neither

  Bidgood nor The New York Times Company (The Times), her former employer, learned of the

  subpoena until July 14, 2021.1 That same day, and before The Times and Bidgood learned of the

  subpoena, Verizon mailed records responsive to the subpoena to Hoft’s counsel. Upon learning

  of the subpoena, and based on Verizon’s representation that it would attempt to stop delivery of

  the mailing upon receipt of notice that Bidgood had filed a motion to quash, she immediately

  filed such a motion. ECF Doc. 404.

          Unfortunately, Verizon was unable to stop delivery of Bidgood’s phone records, and so

  the next day, July 15, 2021, Bidgood filed a motion to enforce the protective order in this case

  (filed at ECF Doc. 194). That motion, ECF Doc. 405, asked the Court to order Hoft’s counsel to

  treat Bidgood’s privileged phone records as “Recalled Information” under the protective order

  and to immediately destroy them so as to preserve the status quo while Bidgood’s motion to

  quash was pending.




  1
    The Times suspects that it did not learn of the subpoena until July 14 because Verizon addressed the
  notice of subpoena to the wrong zip code.
                                                      2
Case 3:18-cv-00017-NKM-JCH Document 419 Filed 08/02/21 Page 3 of 10 Pageid#: 6718




         The Court granted Bidgood’s motion to enforce the protective order on July 16. In its

  Order, ECF Doc. 406, the Court instructed Hoft’s counsel to “maintain the Verizon records in a

  sealed receptacle in a secure location and … not review those records or distribute or disclose

  them to anyone, including his client, until Bidgood’s motion to quash is resolved.” Id. The Order

  further stated that, if Hoft’s counsel had already reviewed the Verizon records, to “not copy

  them, communicate about them with anyone else, including his client, or otherwise make any use

  of them.” Id. A few days later, during a hearing on a motion to quash subpoenas served on other

  third-party journalists in this case, Hoft’s counsel represented that he had been out of the office,

  that he had not yet received or reviewed the records disclosed by Verizon, and that he would

  comply with the Court’s July 16 Order. The Court asked Hoft’s lawyer to notify the undersigned

  if and when he came into receipt of the records.

         Hearing nothing from Hoft’s counsel, the undersigned subsequently followed up with

  him by letter dated July 22, 2021. See Exhibit A to Declaration of Charles D. Tobin. In that

  letter, the undersigned relayed detailed information provided by Verizon on precisely where the

  records were delivered. The letter asked that he retrieve the package from the receptionist who

  received them and confirm both that he had done so and that he would continue to abide by the

  Court’s Order. The letter also asked Hoft’s counsel whether he intended to oppose Bidgood’s

  motion to quash and, if he did intend to oppose the motion, to advise when he was available to

  meet and confer about why he believes Bidgood’s privileged phone records are relevant to this

  case. As of the date of this filing, Hoft’s counsel has not responded to that letter.

         Bidgood now files this memorandum in support of her July 14 motion to quash.




                                                     3
Case 3:18-cv-00017-NKM-JCH Document 419 Filed 08/02/21 Page 4 of 10 Pageid#: 6719




                                                Argument

  A.      The Subpoena Should be Quashed Because it is Overbroad

          The subpoena for Bidgood’s phone records should be quashed because it is, on its face,

  overbroad. The Subpoena seeks all telephone records for Bidgood for an entire year—data that, on

  information and belief, runs for nearly 90 pages. Those records conceivably encompass records of

  every call or text message Bidgood made, to every source, colleague, friend, and family member

  during that time. The vast majority of those communications, even if related to her work for The

  Times, undoubtedly had nothing to do with news reports Bidgood researched and wrote related to the

  Unite the Right rally. In addition, they undoubtedly reveal calls and text messages with Bidgood’s

  family and friends and could reveal highly personal information such as where Bidgood banks,

  medical treatment she or her family has sought, legal counsel she has consulted, inter-family

  communications, and her political and social activities. As Justice Stewart noted more than 30 years

  ago, the telephone numbers that a person dials “easily could reveal the identities of the persons and

  the places called, and thus reveal the most intimate details of a person’s life.” Smith v. Maryland, 442

  U.S. 735, 748 (1979) (Stewart, J., dissenting). None of this information is remotely relevant to the

  defense in this matter, and its disclosure would be a gross invasion of Bidgood’s privacy.

          Overbroad subpoenas are improper as a matter law and should be quashed, as this Court

  has previously recognized in this case. ECF Doc. 396 at 17-20 (quashing subpoenas to various

  government entities on the ground they were overbroad and cataloging case law on overbreadth).

  Indeed, where a subpoena is directed to a non-party such as Bidgood, courts are especially alert

  to overbroad, intrusive, and harassing subpoenas. See id. at 12 (discussing the “special weight”

  given a recipient’s non-party status, the additional factors courts must consider when assessing a

  subpoena directed to a non-party, and cataloging cases).



                                                     4
Case 3:18-cv-00017-NKM-JCH Document 419 Filed 08/02/21 Page 5 of 10 Pageid#: 6720




          As discussed in further detail below, given the bare-bones nature of the subpoena and

  opposing counsel’s refusal to meet and confer regarding the reasons he seeks Bidgood’s phone

  records, it is difficult to discern how any of Bidgood’s phone records could possibly relate to this

  case. But certainly there is no justification for such a wide-ranging and highly intrusive subpoena to a

  nonparty. See In re Subpoena to Witzel, 531 F.3d 113, 120 (1st Cir. 2008) (affirming district

  court’s denial of motion to compel where lower court “concluded [that] the burden on . . . a

  nonparty to the underlying action[] to disclose his private communications with other nonparties

  outweighs any slight relevance the disputed communications might have”).

          Because the subpoena seeks records of all personal and professional telephone calls and

  text messages made by Bidgood for an entire year, regardless of whom she communicated with,

  it is manifestly overbroad. Disclosure of these records would reveal confidential and personal

  information and would constitute a gross intrusion into Bidgood’s personal and professional life

  that simply cannot be justified. This is precisely the kind of subpoena that is not permitted by the

  rules and that should be quashed.

  B.      The Subpoena Should Also Be Quashed Because It Seeks Privileged
          Records, The Disclosure Of Which May Not be Compelled

          Even apart from its overbreadth, the subpoena should be quashed because it seeks records

  that are shielded from compelled disclosure by the Virginia’s First Amendment-based

  journalist’s privilege.

          As this Court knows from prior briefing in this case, filed on behalf of other journalists,

  see ECF Doc. 365, courts in Virginia recognize a qualified journalist’s privilege rooted in the

  First Amendment. Unless overcome, that privilege protects reporters from being compelled to

  disclose information obtained in the course of their newsgathering. See, e.g., LaRouche v. NBC,

  780 F.2d 1134, 1139 (4th Cir. 1986); Brown v. Commonwealth, 214 Va. 755, 757 (1974).


                                                     5
Case 3:18-cv-00017-NKM-JCH Document 419 Filed 08/02/21 Page 6 of 10 Pageid#: 6721




           The privilege applies in federal court where jurisdiction is based on diversity, as it is

  here. See, e.g., Hatfill v. N.Y. Times, 242 F.R.D. 353, 356 (E.D. Va. 2006) (“the notes are not

  discoverable because they are protected by the qualified reporter's privilege under Virginia state

  law”).

           Moreover, it applies to any “unpublished” information, whether or not confidential

  sources are involved. See Hatfill, 242 F.R.D. at 356 (quashing subpoena for non-confidential

  information in a Virginia defamation case); see also, e.g., Johnson v. Bass, 69 Va. Cir. 97, 97-98

  (Orange Cnty. 2005) (noting that “courts agree that there exists an important constitutional

  privilege that protects the private files of journalists under the provisions of the First Amendment

  to the United States Constitution and Article I, Section 12, of the Virginia Constitution” and

  quashing subpoena to reporter for non-confidential newsgathering information); Order, In re:

  Subpoena Issued to Scott Daugherty, Nos. CR 17000428-01 – CR 17000447-01 (City of

  Portsmouth Cir. Ct. July 5, 2018) (quashing subpoena for non-confidential information where

  there was “no showing” that reporter “possesses highly relevant material and information

  unavailable from another source”) (copy attached to Walker Decl. as Exhibit H); Transcript, HJN

  Enters., LLC v. Mehlman-Orozco, No. CL16000876 (Pr. Wm. Cty. Cir. Ct. Aug. 10, 2018), at

  23:3-24:2 (quashing subpoena to reporter pursuant to privilege) (copy of relevant portions of

  transcript attached to Walker Decl. as Exhibit I); Commonwealth v. Townley, 2018 Va. Cir.

  LEXIS 39, at *2-5 (Roanoke City Cir. Ct. Jan. 31, 2018) (same).

           And although Virginia courts do not appear to have yet considered the issue, decisions

  elsewhere make clear that records of calls and text Bidgood made or received for newsgathering

  purposes constitute unpublished information subject to the privilege. See, e.g., New York Times

  Co. v. Gonzales, 459 F.3d 160, 163 (2d Cir. 2006) (“[W]hatever rights a newspaper or reporter



                                                     6
Case 3:18-cv-00017-NKM-JCH Document 419 Filed 08/02/21 Page 7 of 10 Pageid#: 6722




  has to refuse disclosure in response to a subpoena extends to the newspaper's or reporter's

  telephone records in the possession of a third party provider.”)

         Meanwhile, the privilege yields only if the subpoenaing party can show that: (1) the

  information sought is relevant, (2) it is not available from alternative sources, and (3) there is a

  compelling interest in it. LaRouche, 780 F.2d at 1139; see also Hatfill, 242 F.R.D. at 356 (“the

  Virginia courts have applied the three-part balancing test adopted by the Fourth Circuit in

  LaRouche”). The purpose of the privilege is to protect journalists from having to testify and turn

  over their work product just because it may possibly be helpful to a civil or criminal litigant. As

  one court has explained, subpoenas to journalists cause a “chilling effect” on newsgathering

  because of:

                 the threat of administrative and judicial intrusion into the
                 newsgathering and editorial process; the disadvantage of a
                 journalist appearing to be an investigative arm of the judicial
                 system or a research tool of government or of a private party; the
                 disincentive to compile and preserve non-broadcast material; and
                 the burden on journalists’ time and resources in responding to
                 subpoenas.

  Mark v. Shoen, 48 F.3d 412, 416 (9th Cir. 1995) (citation omitted) (quashing subpoena for non-

  confidential information); see also Livingston v. Kehagias, 2018 U.S. Dist. LEXIS 39545, at *6-

  7 (E.D.N.C. Mar. 12, 2018) (quashing subpoena for non-confidential information because need

  for information was “not sufficiently compelling to warrant intrusion into the rights of the free

  press”); Goldberg v. Amgen, Inc., 123 F. Supp. 3d 9, 16 (D.D.C. 2015) (privilege for non-

  confidential information was designed to prevent “wholesale exposure of press files to litigant

  scrutiny” and the “burden [to] the press [of the] heavy costs of subpoena compliance” (citation

  omitted)); United States v. Thompson, 2015 U.S. Dist. LEXIS 47110, at *3 (S.D. Fla. Apr. 10,

  2015) (privilege, which “bars a litigant from compelling production or testimony in all but the



                                                    7
Case 3:18-cv-00017-NKM-JCH Document 419 Filed 08/02/21 Page 8 of 10 Pageid#: 6723




  most exceptional cases[,] . . . is derived from the chilling effect that ‘forcing journalists to testify

  in judicial proceedings about the substance of their news reports’ would have on an independent

  and free press’” (citations omitted)).

          Nothing in the record or in the subpoena served on Verizon gives any clues as to how

  Bidgood’s phone records are even tangentially relevant to the claims or defenses in this case,

  much less how Hoft could possibly satisfy the LaRouche test. Certainly, the vast majority of the

  calls reflected in the Verizon records have absolutely nothing to do with this case: As is clear

  from a simple search on The New York Times’ website, Bidgood’s research and reporting on the

  Unite the Right rally and related topics represented only a fraction of her journalistic work

  between March 2017 and March 2018.2 Many of those unrelated new reports may have involved

  information shared with Bidgood in confidence or by sources who communicated with her based

  on the understanding that their identities would be protected. This information cannot even begin

  to clear the relevancy requirement.

          Bidgood strongly suspects that the same is true for those calls—if any—that might relate

  to her reporting on issues related to this case. Thus, for the benefit of the Court, and to expedite

  consideration of this motion, the undersigned sought to meet and confer with Hoft’s counsel

  about why his client believes he needs Bidgood’s phone records to defend against Plaintiff

  Brennan Gilmore’s defamation claims. But that request has been ignored and, given the far-

  fetched nature of Hoft’s claims regarding some massive conspiracy between the media and

  government, Bidgood sees no upside in trying to guess how her phone records could possibly be




  2
    Search results for news reports with Bidgood’s byline are available at
  https://www.nytimes.com/search?dropmab=false&endDate=20180301&query=bidgood&sort=best&start
  Date=20170301. Hoft can conduct his own searches by clicking on the magnifying glass at the top of The
  New York Times’ website, searching for Bidgood and then limiting by date range.
                                                     8
Case 3:18-cv-00017-NKM-JCH Document 419 Filed 08/02/21 Page 9 of 10 Pageid#: 6724




  relevant to Hoft’s defenses, much less satisfy some compelling interest as the LaRouche test

  requires.

          Bidgood thus reserves argument on these points until after Hoft attempts to articulate

  some explanation in his opposition to her motion. For now, Bidgood simply points out that

  phone records, by definition, are available from alternative sources: phone calls involve two

  parties, the caller and the recipient. Thus, rather than subpoena the phone records of a journalist,

  the LaRouche test requires Hoft to first seek discovery from whoever it is he believes Bidgood

  spoke with, whether that is the Plaintiff or someone else. Hoft’s failure to exhaust alternative

  sources is alone sufficient reason to grant Bidgood’s motion to quash and she respectfully asks

  that the Court do just that.




                                                   9
Case 3:18-cv-00017-NKM-JCH Document 419 Filed 08/02/21 Page 10 of 10 Pageid#: 6725




                                              Conclusion

          For all the reasons stated herein, Bidgood respectfully requests that the Court grant her

   motion to quash. In addition, she requests that the Court order Hoft’s counsel to take all

   reasonable steps to find the records Verizon sent to him, using the delivery information the

   undersigned gave him, and to then provide the package, unopened, to Bidgood.

    Dated: August 2, 2021                      Respectfully submitted,

                                               BALLARD SPAHR LLP

                                               By: /s/ Charles D. Tobin
                                               Charles D. Tobin
                                               BALLARD SPAHR LLP
                                               1909 K Street, NW, 12th Floor
                                               Washington, DC 20006
                                               Telephone: (202) 661-2200
                                               Fax: (202) 661-2299
                                               tobinc@ballardspahr.com

                                               Leita Walker (pro hac vice pending)
                                               BALLARD SPAHR LLP
                                               2000 IDS Center
                                               80 South 8th Street
                                               Minneapolis , MN 55402-2119
                                               Telephone: (621) 371-6222
                                               Fax: (612) 371-3207
                                               walkerl@ballardspahr.com
                                               Attorneys for Journalist Jessica Bidgood




                                                   10
